 Case2:19-cr-00030-GZS
Case  2:18-cv-00139-JDL Document
                         Document86-14
                                  97-55 Filed
                                         Filed11/05/19
                                               11/04/20 Page
                                                         Page56
                                                              1 of
                                                                of 3
                                                                   58 PageID
                                                                       PageID#:#:2198
                                                                                  1635


                                                                         EXHIBIT
                                                                             55
 Case2:19-cr-00030-GZS
Case  2:18-cv-00139-JDL Document
                         Document86-14
                                  97-55 Filed
                                         Filed11/05/19
                                               11/04/20 Page
                                                         Page57
                                                              2 of
                                                                of 3
                                                                   58 PageID
                                                                       PageID#:#:2199
                                                                                  1636
 Case2:19-cr-00030-GZS
Case  2:18-cv-00139-JDL Document
                         Document86-14
                                  97-55 Filed
                                         Filed11/05/19
                                               11/04/20 Page
                                                         Page58
                                                              3 of
                                                                of 3
                                                                   58 PageID
                                                                       PageID#:#:2200
                                                                                  1637
